Citation Nr: 1438886	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-32 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the claims file is currently held by the RO in Los Angeles, California.

The Veteran requested to appear at a hearing before the Board at the RO on his December 2011 substantive appeal.  The Veteran and his representative were notified in a May 2013 letter that the hearing was scheduled for July 12, 2013.  The representative responded with a request to postpone the hearing, but later withdrew the request following a May 2013 email correspondence with a VA employee.  The Veteran failed to appear for the July 2013 hearing and has not provided good cause for his failure to appear.  Therefore, the Board finds that he has withdrawn his request for a hearing in accordance with § 20.704(d) (2013).

In April 2013, the Veteran's representative argued that the January 2011 claim for pension was also a claim for service connection for a mental disorder.  Service connection for schizophrenia was previously denied in an unappealed February 1983 rating decision.  The claim to reopen service connection for schizophrenia (and service connection for any other mental disorder on a de novo basis) has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for the appropriate action, to include a determination regarding whether the Veteran's January 2011 claim for pension includes a claim for compensation.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran did not have active service during a period of war.


CONCLUSION OF LAW

The Veteran's military service does not meet threshold service eligibility requirements for VA pension benefits.  38 U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.314 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA's duties to notify and assist the Veteran do not apply in a situation where, as here, the decision rests on the interpretation and application of the relevant law.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran contends that entitlement to pension benefits is warranted as he served on active duty and is disabled due to schizophrenia.  VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a)(3).

Information received from the service department establishes that the Veteran served on active duty from March 11, 1977 to March 24, 1978.  Under 38 C.F.R. § 3.2, the periods of war relevant to this case are the Vietnam era, beginning on February 28, 1961 and ending on May 7, 1975, and the Persian Gulf war, beginning on August 2, 1990 and extending to the present time.  The Veteran's active duty service clearly does not include service during either of these time periods and the Veteran acknowledges that he did not serve during a statutorily mandated period of war. 
 
As noted above, eligibility for VA pension benefits generally requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days and at least one of which is during a period of war.  VA's determination of whether a claimant's service meets these threshold requirements is usually dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).   As the Veteran's service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that it is bound by the law made applicable to it by statute, regulations, and the precedential decisions of the appellate courts, and it is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).   Thus, as a matter of law, the Veteran did not serve during a period of war and his appeal for nonservice-connected pension must be denied since he does not meet the threshold statutory requirement for the benefit.


ORDER

Entitlement to basic eligibility for nonservice-connected pension benefits is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


